DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claim 1-20 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims are the limitations “a door assembly comprising: a double-acting hinge having a first link, a second link coupled to the first link by a first pin for pivoting movement relative to the first link, and a third link coupled to the second link by a second pin for pivoting movement relative to the second link; a first door section coupled to the first link; a second door section coupled to the second link; and a third door section coupled to the third link, wherein the first, second, and third door sections are aligned with one another when the door assembly is in a closed position, and the second door section is rotatable relative to the first door section and the third door section is rotatable relative to the second door section to move the door assembly to an opened position displaced from the closed position.”
The closest prior art is Fay, III. However, as detailed in Applicants arguments of 1/6/2021, Fay does not disclose the limitation of a second link and a third link coupled to the second link by a second pin for pivoting movement relative to the second link. Further, there are no other obvious reasons to combine prior art references to achieve the claimed limitations and doing so would involve hindsight reasoning. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642